DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the linear portion of the joint compression an immobilization lamina of claim 23, the plurality of textile electrodes being twelve in total, specifically the six on the inner portion of claim 29 and 31 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 17, 20, 23, 25-26 objected to because of the following informalities:  
Claim 17 recites the limitation “a signal transmission line located on inner and outer portions of the glove such that it corresponds to pain points of the finger joints affected by the rheumatoid arthritis disease”. This limitation, should be amended to include configured/adapted to language to avoid potential 35 U.S.C. 101 issues. 
Claim 20 recites the limitation “thanks to the snap fastener structure thereof” which adds nothing to the claim. Therefore, this statement should be removed.
Claim 23 recites the limitation swan-neck and buttonhole (boutonniere) deformations. Utilization of parentheses in a claim creates a parenthetical claim and can render a claim indefinite. However, since Applicant’s use is to highlight an alternative name of the deformation examiner recommends amending to recite buttonhole/boutonniere deformations.
Claim 25 recites the limitation “said immobilization support” this limitation should be changed to “said plastic immobilization support” to maintain consistency with claim 24 from which claim 25 depends. 
Claim 26 recites the limitation “a wristlet preventing ulnar deviation by starting from the end of little finger of the patient and being wrapped around the wrist portion of the glove, and enabling wrist stabilization”. This limitation, should be amended to include configured/adapted to language to avoid potential 35 U.S.C. 101 issues.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The below list is representative of some of the issues noted by the Examiner, it is not exhaustive. Owing to the extensive deficiencies, all instances of unclear language may not be listed. Applicant's cooperation in addressing any issues not explicitly set forth below is requested.
The term “easily” in claim 17 is a relative term which renders the claim indefinite. The term “easily” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention due to the reason that what may be easily to one person may not be easily for another therefore rendering the scope of the claim unclear as to what is claimed when Applicant recites the limitation “easily”. For the purpose of examination, examiner will interpret this limitation as “an assemblable and disassemblable snap fastener structure”.
Claim 18 presents the limitation “a textile electrode”. This limitation is considered to be unclear due to claim 17 reciting “textile electrodes” in line 10 from which claim 18 depends. Therefore it is unclear as to if the textile electrode of claim 18 is the same textile electrode or a new textile electrode. For the purpose of examination, Examiner will interpret the textile electrode of claim 18 as being the same textile electrode as was presented in claim 17.
Claim 19 recites the limitation “at least one signal transmission line”. This limitation is considered to be unclear due to the fact that a signal transmission line is presented in claim 17 from which claim 19 depends. Therefore, it is unclear as to if the at least one signal transmission line is the same transmission line as previously presented or a new transmission line. For the purpose of examination, Examiner will interpret the at least one signal transmission line of claim 19 as being the same signal transmission line as was presented in claim 17. 
The term “easily” in claim 20 is a relative term which renders the claim indefinite. The term “easily” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention due to the reason that what may be easily to one person may not be easily for another therefore rendering the scope of the claim unclear as to what is claimed when Applicant recites the limitation “easily”. For the purpose of examination, examiner will interpret this limitation as “an assemblable and disassemblable snap fastener structure”.
Claim 20 recites the limitation “at least one easily assemblable and disassemblable snap fastener structure”. This limitation is considered to be unclear due to the fact that at least one easily assemblable and disassemblable snap fastener structure is presented in claim 17 from which claim 20 depends. Therefore, it is unclear as to if the at least one easily assemblable and disassemblable snap fastener structure is the same fastener as previously presented or a new fastener. For the purpose of examination, Examiner will interpret the fastener of claim 20 as being the same fastener as was presented in claim 17. 
Claim 23 recites the limitation "the fingers and the rear portion" in line 6.  There is insufficient antecedent basis for these limitations in the claim. For the purpose of examination, Examiner will interpret these limitations as “a plurality of fingers, and a rear portion”.
Claim 26 recites the limitation “the little finger of the patient” in line 3, both of which lack antecedent basis for these limitations in the claim. For the purpose of examination, Examiner will interpret these limitations as “a little finger of a patient”.
Claim 26 recites the limitation "the wrist portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner will interpret this limitation as “a wrist portion”.
Claim 29 recites the limitation "the upper portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner will interpret this limitation as being “an upper portion”.
Claim 30 recites the limitation “the textile electrodes of the upper portion of said glove”. This limitation is considered to lack antecedent basis due to the fact that textile electrodes of the upper portion” has not been presented in claim 17, 23, or 28 from which claim 30 currently depends. However, claim 29 does present said feature. For the purpose of examination, Examiner will interpret claim 30 as being dependent on claim 29, and would therefore provide antecedent basis for “the textile electrodes of the upper portion of said glove”. 
Claim 30 recites the limitation "the first joint of the fingers and wrist of the patient" in line 3/4.  There is insufficient antecedent basis for the limitations of the first joint, the fingers, (the) wrist, and the patient in the claim. For the purpose of examination, Examiner will interpret these limitations as “a first joint of a user’s fingers and a wrist of a patient”. 
Claim 30 recites the limitation “the first joint” this limitation is considered to be unclear due to the fact that a user’s finger has a proximal and distal joint, both of which can be considered as being the “first joint”. For the purpose of examination, Examiner will interpret the limitation as “a first joint” as being the proximal joint.
Claim 31 recites the limitation “the textile electrodes of the inner portion of said glove”. This limitation is considered to lack antecedent basis due to the fact that textile electrodes of the inner portion” has not been presented in claim 17, 23, or 28 from which claim 31 currently depends. However, claim 29 does present said feature. For the purpose of examination, Examiner will interpret claim 31 as being dependent on claim 29, and would therefore provide antecedent basis for “the textile electrodes of the inner portion of said glove”.
Claim 31 recites the limitation "the second joint of the fingers and wrist of the patient" in line 3/4.  There is insufficient antecedent basis for the limitations of the second joint, the fingers, (the) wrist, and the patient in the claim. For the purpose of examination, Examiner will interpret these limitations as “a first joint of a user’s fingers and a wrist of a patient”.
Claim 33 recites the limitation "the silver-covered polyamide conductive yarn material" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner will interpret claim 33 as being dependent on claim 32, since the silver-covered polyamide conductive yarn material was not presented in claim 18, but was presented in claim 32, further it appears that claim 33 is further limiting claim 32 by specifying the method of manufacturing the silver-covered polyamide conductive yarn material.
Claim 35 recites the limitation "silver-covered polyamide conductive yarn material" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret claim 35 as being dependent on claim 34, since the silver-covered polyamide conductive yarn material was not presented in claim 17, but was presented in claim 34, further it appears that claim 35 is further limiting claim 34 by specifying the method of manufacturing the silver-covered polyamide conductive yarn material onto the textile surface.
Claims 21-22, 24-25, 27-28, 32, and 35 are rejected as being dependent on a rejected claim. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites the limitation “wherein said control unit comprises at least one easily assemblable and disassemblable snap fastener structure” followed by language which does not further limit the language of claim 20. The first portion of claim 20 is directly recited in claim 17, lines 4-5 and therefore claim 20 fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborne (US 2016/0303364 A1) in view of Skahan et al. (US 2014/0155799 A1) (hereinafter Skahan).
In regards to claim 17, Osborne discloses an electronic textile based rheumatoid arthritis therapy glove (10; see [0013]; see figure 1)  for treatment of deformities in finger joints and wrist area caused by rheumatoid arthritis disease and pain management (while not explicitly stated to be an electronic therapy glove for rheumatoid arthritis, see [0005] in reference to electric stimulation being used to treat rheumatoid arthritis, thus the glove 10 is construed to be capable of treating rheumatoid arthritis and deformities in the user’s hands; see also [0017]), the glove (10) comprising: a control unit (11; see [0015]; see figure 4), enabling electrical stimulation (see [0015]) for treatment of pain caused by rheumatoid arthritis (see [0006] in reference to the glove being used to treat chronic pain and thus would treat chronic pain caused by arthritis; see [0017]), and located on said glove (10; see figure 4); and a signal transmission line (12; see [0015]; see figure 4) located on inner and outer portions of the glove (10; see figure 4 that 12 spans to inner and outer portions of the user’s thumb and thus is construed to be located on outer portions of the glove and at least the inner portion of the user’s thumb) such that it corresponds to pain points of the finger joints affected by the rheumatoid arthritis disease (see figure 4 that 12 extends along the user’s fingers and joints, thus 12 is construed to correspond to pain points of the finger joints), transmitting electrical stimulation received from said control (11) unit to patient skin (see [0017] in reference to the device providing transcutaneous electrical nerve stimulation (TENS) and thus provides electrical stimulation from 11 to the patient’s skin), from textile electrodes (14; see [0015]; see figure 4) and the control unit (11) to said textile electrodes (14) and carrying the signal.
Osborne does not disclose the control unit comprising at least one easily assemblable and disassemblable snap fastener structure. 
However, Skahan teaches an analogous glove (10; see [0040]; see figure 1) for electrostimulation of a user’s joints for treating a plurality of diseases including arthritis (see [0047]) comprising an analogous control unit (12; see [0040]; see figure 1) and an analogous signal transmission line (25; see [0053]; see figure 4) and analogous electrodes (24 and 28; see [0050] and [0053]; see figure 4), wherein the control unit (12) comprising at least one easily assemblable and disassemblable snap fastener structure (14; see [0040] and [0052] in reference to 12 snapping into 14; see figure 1 and figure 3; see figure 3 that 12 snaps into 14 by easily inserting it, see also that removal of 12 from 14 involves only manipulation of 20 ad this engagement/disengagement is considered to be easily assemblable and disassemblable).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control unit as disclosed by Osborne by including the easily assemblable and disassemblable snap fastener structure as taught by Skahan in order to have provided an improved control unit that would add the benefit of allowing a user to easily attach and remove the control unit for ease of charging the control unit, or replacing it with an additional already charged control unit for continued electrical stimulation in the event the control unit becomes uncharged due to use.
In regards to claim 18, Osborne as now modified by Skahan discloses the invention as discussed above. 
Osborne further discloses further comprising: a textile electrode (14) formed with handling of conductive yarns (see [0019] in reference to 12 being preferred as braided copper alloy wire; Yarn is defined by the Merriam Webster dictionary as “a continuous often plied strand composed of either natural or man-made fibers or filaments” (see https://www.merriam-webster.com/dictionary/yarn) therefore a braided copper alloy wire is considered to be a conductive yarn) on knitted fabric (see [0015] in reference to 10 being nylon fabric and is therefore construed to be a knitted fabric).
Osborne as now modified by Skahan does not disclose the knitted fabric is polyester fabric. 
However, Skahan further teaches the knitted fabric is polyester fabric (see [0061] in reference to using conductive fabric knitted or woven from materials including but not limited to, …nylon, or polyester) for the purpose of providing a conductive material layer (See [0061]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nylon knitted fabric as disclosed by Osborne as now modified by Skahan by forming the knitted fabric from polyester fabric as further taught by Skahan for the purpose of providing a conductive material layer (See [0061]) and further since Skahan has stated that either polyester or nylon fabrics would be suitable materials for forming the conductive material layer. 
Osborne as now modified by Skahan does not explicitly disclose the textile electrode formed…as a consequence of the optimization of computer assisted embroidery parameters. However, the recitation of " the textile electrode formed…as a consequence of the optimization of computer assisted embroidery parameters " has been treated as a product by process limitation. As set forth in MPEP 2113, product by process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps. Thus, even though Osborne as now modified by Skahan is silent as to the process used to form the textile electrode, the apparatus disclosed is the same as that claimed.
In regards to claim 19, Osborne as now modified by Skahan discloses the invention as discussed above. 
Osborne further discloses further comprising: at least one signal transmission line (12) for which conductive yarn is used (see [0019] in reference to 12 being preferred as braided copper alloy wire; Yarn is defined by the Merriam Webster dictionary as “a continuous often plied strand composed of either natural or man-made fibers or filaments” (see https://www.merriam-webster.com/dictionary/yarn) therefore a braided copper alloy wire is considered to be a conductive yarn) on textile surface (see [0015] in reference to 10 being nylon fabric and is therefore construed to be a textile surface).
Osborne as now modified by Skahan does not disclose the textile surface is a polyester textile surface. 
However, Skahan further teaches the textile surface is polyester textile surface (see [0061] in reference to using conductive fabric knitted or woven from materials including but not limited to, …nylon, or polyester) for the purpose of providing a conductive material layer (See [0061]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nylon textile surface as disclosed by Osborne as now modified by Skahan by forming the textile surface from polyester as further taught by Skahan for the purpose of providing a conductive material layer (See [0061]) and further since Skahan has stated that either polyester or nylon textile surfaces would be suitable materials for forming the conductive material layer. 
Osborne as now modified by Skahan does not explicitly disclose conductive yarn is used and which is used with embroidery" has been treated as a product by process limitation. As set forth in MPEP 2113, product by process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps. Thus, even though Osborne as now modified by Skahan is silent as to the process used to attach the signal transmission line to the textile surface, the apparatus disclosed is the same as that claimed.
In regards to claim 20, Osborne as now modified by Skahan discloses the invention as discussed above. 
Osborne as now modified by Skahan further discloses wherein said control unit (11 of Osborne) comprises at least one easily assemblable and disassemblable snap fastener structure (14 of Skahan) thanks to the snap fastener structure (14 of Skahan) thereof. 
In regards to claim 21, Osborne as now modified by Skahan discloses the invention as discussed above. 
Osborne further discloses a signal transmission line insulation (plastic sheath; see [0019]) located around said signal transmission line (12; see [0019] in reference to 12 being sheathed by plastic, thus the plastic is located around 12).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborne (US 2016/0303364 A1) in view of Skahan et al. (US 2014/0155799 A1) (hereinafter Skahan) as applied to claims 17-21 above, and further in view of Zanakis et al. (US 5,433,735) (hereinafter Zanakis).
In regards to claim 22, Osborne as now modified by Skahan discloses the invention as discussed above. 
Osborne as now modified by Skahan does not disclose wherein said signal transmission line insulation is comprised of thermoplastic membrane material. 
However, Zanakis teaches an analogous signal transmission line (27; see [Col 8 ln 27-32]; see figure 1) and an analogous signal transmission line insulation (27s; see [Col 8 ln 26-40]; see figure 6) wherein said signal transmission line insulation (27s) is comprised of thermoplastic material (see [Col 8 ln 35-41]) for the purpose of providing an insulation which is medically sterile and inert (see [Col 8 ln 27-35]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal transmission line insulation as disclosed by Osborne as now modified by Skahan by forming it from thermoplastic as taught by Zanakis in order to have provided an insulation which is medically sterile and inert (see [Col 8 ln 27-35]).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborne (US 2016/0303364 A1) in view of Skahan et al. (US 2014/0155799 A1) (hereinafter Skahan) as applied to claims 17-21 above, and further in view of Ferraioli (US 6,932,782 B2).
In regards to claim 23, Osborne as now modified by Skahan discloses the invention as discussed above. 
Osborne as now modified by Skahan does not disclose joint compression and immobilization lamina enabling immobilization for treatment of swan-neck and buttonhole (boutonniere) deformations formed in finger joints caused by rheumatoid arthritis disease, and located such that it will run transversely in upper portion of second joints of the fingers and linearly in the rear portion thereof. 
However, Ferraioli teaches an analogous treatment for a user’s hands and fingers (see [Col 2 ln 64-Col 3 ln 3]) wherein the treatment comprises a joint compression and immobilization lamina (110; see [Col 4 ln 8-19]; see figure 11) enabling immobilization (see [Col 2 ln 64-Col 3 ln 3])  for treatment of swan-neck and buttonhole (boutonniere) deformations formed in finger joints caused by rheumatoid arthritis disease, and located such that it will run transversely in upper portion of second joints of the fingers (see figure 15) and linearly in the rear portion thereof (see figure 16) for the purpose of providing a device which limits the movement of a joint of a finger, but still allows the joint to flex while the device is in use (see [Col 2 ln 64-Col 3 ln 3]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapy glove as disclosed by Osborne as now modified by Skahan by adding the joint compression and immobilization lamina  as taught by Ferraioli to the finger portions of the glove in order to have provided an improved therapy glove that would add the benefit of limiting the movement of a joint of a finger, but still allows the joint to flex while the device is in use (see [Col 2 ln 64-Col 3 ln 3]) thus when electrical stimulation is applied to the user’s hands and fingers, the fingers would be prevented from fully contracting which would prevent the user from experiencing painful joint movements.
Claims 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborne (US 2016/0303364 A1) in view of Skahan et al. (US 2014/0155799 A1) (hereinafter Skahan) as applied to claims 17-21 above, and further in view of Wedge Jr. (US 5,807,293).
In regards to claim 24, Osborne as now modified by Skahan discloses the invention as discussed above. 
Osborne as now modified by Skahan does not disclose a plastic immobilization support used for treatment of ulnar deviation caused by rheumatoid arthritis disease.
However, Wedge Jr. teaches an analogous glove device (42; see [Col 6 ln 60-67]; see figure 1) for positioning of a diseased hand (see [Col 1 ln 10-13]) wherein the glove (42) comprises a plastic immobilization support (12; see [Col 5 ln 33-40]; see figure 2) used for treatment of ulnar deviation caused by rheumatoid arthritis disease (the combination of 42 and 12 helps to maintain the user’s hand in a neutral position; see [Col 4 ln 5-49], thus preventing the user’s fingers from experiencing ulnar deviation and treating ulnar deviation) for the purpose of maintaining a user’s hand in a desired position (see [Col 4 ln 49-67]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapy glove as disclosed by Osborne as now modified by Skahan by including the plastic immobilization support as taught by Wedge Jr. in order to have provided an improved therapy glove that would add the benefit of maintaining a user’s hand in a desired position (see [Col 4 ln 49-67]) while electrotherapy is applied to the user’s hands.
In regards to claim 25, Osborne as now modified by Skahan and Wedge Jr. discloses the invention as discussed above. 
Osborne as now modified by Skahan and Wedge Jr. does not disclose further comprising: an immobilization support pocket enabling positioning of said immobilization support on said glove.
However, Wedge Jr. further teaches an immobilization support pocket (38; see [Col 6 ln 33-45]; see figure 4) enabling positioning of said immobilization support (12) on said glove (42; see [Col 6 ln 33-45] see figure 8 that 36 (portion which comprises 38) is positioned on 42, thus the pocket 38 in 36 enables positioning of 12 indirectly on 42) for the purpose of providing a means for inserting and removing the immobilization support (see [Col 6 ln 33-45]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapy glove as disclosed by Osborne as now modified by Skahan and Wedge Jr. by including the immobilization support pocket as further taught by Wedge Jr. in order to have provided an improved therapy glove that would add the benefit of providing a means for inserting and removing the immobilization support (see [Col 6 ln 33-45]).
In regards to claim 26, Osborne as now modified by Skahan discloses the invention as discussed above.
Osborne as now modified by Skahan does not disclose a wristlet preventing ulnar deviation by starting from the end of little finger of the patient and being wrapped around the wrist portion of the glove, and enabling wrist stabilization.
However, Wedge Jr. teaches an analogous glove device (42; see [Col 6 ln 60-67]; see figure 1) for positioning of a diseased hand (see [Col 1 ln 10-13]) wherein the glove (42) comprises a wristlet (48; see figure 5) preventing ulnar deviation (48 is construed to prevent ulnar deviation due to Applicant’s specification and claim stating a prevention of ulnar deviation is caused by a wristlet starting by the user’s little finger and wrapping around the user’s wrist, therefore since 48 starts by the user’s little finger (see figure 5) and wraps around the user’s wrist (see [Col 6 ln 50-65]) it is construed to meet the claimed limitations) by starting from the end of little finger of the patient (see figure 5) and being wrapped around the wrist portion of the glove (42; see [Col 6 ln 50-65]), and enabling wrist stabilization (see [Col 6 ln 50-65]) for the purpose of securing the user’s wrist in the desired position (see [Col 7 ln 1-5]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapy glove as disclosed by Osborne as now modified by Skahan by including the wristlet as taught by Wedge Jr. in order to have provided an improved therapy glove that would add the benefit of adding a level of securement to the user’s wrist ensuring it would be in the desired position (see [Col 7 ln 1-5]) especially when electrotherapy is applied to the user’s wrist which may cause unwanted contraction and movement.
In regards to claim 27, Osborne as now modified by Skahan and Wedge Jr. discloses the invention as discussed above. 
Osborne as now modified by Skahan and Wedge Jr. does not disclose a wristlet fixation apparatus enabling fixation of said wristlet.
However, Wedge Jr. further teaches a wristlet fixation apparatus (50a and 50b; see [Col 7 ln 1-5]; see figure 5) enabling fixation of said wristlet (48; see [Col 6 ln 65-Col 7 ln 5]; see figure 5 for the purpose of securing the user’s wrist in the desired position (see [Col 7 ln 1-5]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wristlet as disclosed by Osborne as now modified by Skahan and Wedge Jr. by including the wristlet fixation apparatus as further taught by Wedge Jr. in order to have provided an improved therapy glove that would add the benefit of adding a method for securing the wristlet around a user’s wrist adding thereby ensuring the wristlet would be in the desired position and therefore the user’s wrist would be in the desired position as well (see [Col 6 ln 65-Col 7 ln 5]) especially when electrotherapy is applied to the user’s wrist which may cause unwanted contraction and movement.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborne (US 2016/0303364 A1) in view of Skahan et al. (US 2014/0155799 A1) (hereinafter Skahan) and Ferraioli (US 6,932,782 B2) as applied to claim 23 above, and further in view of Dray (US 5,921,949).
In regards to claim 28, Osborne as now modified by Skahan and Ferraioli discloses the invention as discussed above.
Osborne as now modified by Skahan and Ferraioli does not disclose wherein said joint compression and immobilization lamina is comprised of thermoplastic polyurethane membrane material with compression feature. However, Ferraioli does contemplate the use of a material provides sufficient strength and flexibility such as polystyrene plastic, rubber, latex, stretch fabric (see [Col 4 ln 55-64]).
However, Dray teaches an analogous joint compression lamina (34; see [Col 5 ln 20-35]; see figure 4) wherein said joint compression and immobilization lamina (34) is comprised of thermoplastic polyurethane membrane material (see [Col 6 ln 51-67] in reference to polyurethane being contemplated as a material to provide compression) with compression feature (see [Col 6 ln 51-67] in reference to the device providing bilateral compression, therefore a compression device made from polyurethane has a compression feature).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the joint compression and immobilization lamina as disclosed by Osborne as now modified by Skahan and Ferraioli by forming it from polyurethane as taught by Dray in order to have provided an improved joint compression lamina which provides the benefit of having high elasticity, toughness, abrasion resistance, flexibility and resistance to oils and greases (as evidenced by https://www.townsendchem.com.au/what-is-tpu/).  
Claim 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborne (US 2016/0303364 A1) in view of Skahan et al. (US 2014/0155799 A1) (hereinafter Skahan) as applied to claims 17-21 above, and further in view of Stefano et al. (US 2008/0195176 A1) (hereinafter Stefano).
In regards to claim 29, Osborne as now modified by Skahan discloses the invention as discussed above.
Osborne further discloses a plurality of textile electrodes (see figure 4 that there are a plurality of 14), being twelve in total (see figure 4 that there are at least 12 electrodes) with six on the upper portion (see figure 4 that there are 6 electrodes on the upper portion of 10) of said glove (10; see figure 4). 
Osborne as now modified by Skahan does not disclose six electrodes on the inner portion thereof. 
However, Stefano teaches an analogous therapy glove (100; see [0025]; see figure 1) comprising an analogous control unit (120; see [0025]; see figure 1), signal transmission line (130; see [0025]; see figure 1), and electrodes (140; see [0025]; see figure 1) further wherein the therapy glove comprises a plurality of electrodes (see figure 1 that there are a plurality of electrodes) with six on the upper portion (140a and 140c; see [0027]; see figure 3 that there are 4 electrodes per finger, 2 on the upper portion, and 2 on the lower portion, thus comprising at least six electrodes on the upper portion) and six electrodes on the inner portion thereof (140b and 140d; see [0027]; see figure 3) for the purpose of creating a loop in which the electrical current can be applied through a user’s finger/joint and back to the control unit (see [0026]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrodes as disclosed by Osborne as now modified by Skahan and to have added inner electrodes corresponding to the outer electrodes as taught by Stefano in order to have provided an improved set of electrodes that would add the benefit of creating a loop in which the electrical current can be applied through a user’s finger/joint and back to the control unit (see [0026]) therefore applying the electrical stimulation through the user’s finger and increasing the therapeutic benefits of the therapy glove.
In regards to claim 30, Osborne as now modified by Skahan and Stefano discloses the invention of claim 29 (see 112b interpretation above with regards to dependency of claim 30) as discussed above.
Osborne further discloses wherein the textile electrodes (14) on the upper portion of said glove (10) are positioned to correspond to the first joint of the fingers (see 112b interpretation above; see figure 4 that 14 are positioned on a user’s proximal joints of the fingers) and wrist of the patient (see figure 4 that 14 are positioned on a user’s wrist).
In regards to claim 31, Osborne as now modified by Skahan and Stefano discloses the invention of claim 29 (see 112b interpretation above with regards to dependency of claim 31) as discussed above.
Osborne as now modified by Stefano further discloses wherein the textile electrodes (14 of Osborne) on the inner portion (as now modified 14 on the inner portion of 10 corresponding to 14 on the outer portion seen in figure 4) are positioned to correspond to the second joint of the fingers (see Osborne figure 4 that 14 are positioned on the user’s second joints, and as now modified would comprise a corresponding electrode on the inner portion of the user’s second joint) and wrist of the patient (see Osborne figure 4 that 14 are positioned on the user’s wrist, and as now modified would comprise a corresponding electrode on the inner portion of the user’s wrist).
Claims 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborne (US 2016/0303364 A1) in view of Skahan et al. (US 2014/0155799 A1) (hereinafter Skahan) as applied to claims 17-21 above, and further in view of Hoffman (US 2007/0118965 A1).
In regards to claim 32, Osborne as now modified by Skahan discloses the invention as discussed above.
Osborne as now modified by Skahan does not disclose wherein said textile electrode is comprised of silver-covered polyamide conductive yarn material.
However, Hoffman teaches an analogous therapy garment (10; see [0016]; see figure 3a-3c) for treatment of rheumatoid arthritis (see [0005]) comprising an analogous textile electrode (electrically conductive surface; see [0021]) wherein said textile electrode (electrically conductive surface) is comprised of silver-covered polyamide conductive yarn material (see [0021]; Nylon is a known polyamide, thus silver plated nylon is a silver-covered polyamide conductive yarn material). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the textile electrode as disclosed by Osborne as now modified by Skahan and to have formed the textile electrode from silver plated nylon as taught by Hoffman in order to have provided an improved textile electrode that would add the benefit of providing the same electrically conductive surface which applies electrotherapy to a user’s limb as well as providing an anti-microbial factor to the device.
In regards to claim 33, Osborne as now modified by Skahan and Hoffman discloses the invention of claim 32 (see 112b interpretation above with regards to dependency of claim 33) as discussed above.
Osborne as modified by Skahan and Hoffman discloses the textile electrode being comprised of silver-covered polyamide conductive yarn material. While Osborne as now modified by Skahan and Hoffman does not explicitly provide that “said textile electrode is formed as a result of embroidery of the silver-covered polyamide conductive yarn material with certain patterns, seam density and seam length as a consequence of computer assisted embroidery parameters optimization” the aforementioned limitation has been treated as a product by process limitation. As set forth in MPEP 2113, product by process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps. Thus, even though Osborne as now modified by Skahan and Hoffman is silent as to the process used to form the textile electrode with silver-covered polyamide conductive yarn material, the apparatus disclosed is the same as that claimed.
Claims 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborne (US 2016/0303364 A1) in view of Skahan et al. (US 2014/0155799 A1) (hereinafter Skahan) as applied to claims 17-21 above, and further in view of Kang et al. (US 2010/0199901 A1) (hereinafter Kang).
In regards to claim 34, Osborne as now modified by Skahan discloses the invention as discussed above.
Osborne as now modified by Skahan does not disclose wherein said signal transmission line is comprised of silver- covered conductive yarn material.
However, Kang teaches an analogous signal transmission line (electrical circuit; see [0006]; see figures 5 and 6) wherein said signal transmission line (electrical circuit) is comprised of silver-covered conductive yarn material (see [0037] and [0038] in reference to utilizing a nylon fiber yarn and silver filaments; see also [0031-0032] in reference to the metal filaments being plied to appear on the surface of the metal composite embroidery yarn, thus silver covering a portion if not all of the nylon fiber yarn) for the purpose of providing a signal transmission line which provides increased flexibility, low weight, eco-friendliness, and productivity capabilities (see [0022]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition of the signal transmission line as disclosed by Osborne as now modified by Skahan by forming it from silver-covered conductive yarn material as taught by Kang in order to have provided an improved signal transmission line composition that would add the benefit of providing a signal transmission line which provides increased flexibility, low weight, eco-friendliness, and productivity capabilities (see [0022]).
In regards to claim 35, Osborne as now modified by Skahan and Kang discloses the invention of claim 34 (see 112b interpretation above with regards to dependency of claim 35) as discussed above
Osborne as modified by Skahan and Kang discloses the signal transmission line is comprised of silver-covered conductive yarn material. While Osborne as now modified by Skahan and Kang does not explicitly provide that “wherein said signal transmission line is produced by embroidering the silver-covered polyamide conductive yarn material onto the textile surface as integrated with the electrodes” the aforementioned limitation has been treated as a product by process limitation. As set forth in MPEP 2113, product by process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps. Thus, even though Osborne as now modified by Skahan and Kang is silent as to the process used to form the signal transmission line onto the textile surface and electrodes, the apparatus disclosed is the same as that claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A MILLER/Examiner, Art Unit 3786              

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786